Citation Nr: 1753159	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  03-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for low back pain, muscular, with productive and degenerative changes, from September 1, 2017.

 2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to January 1967, and from July 1970 to April 1988.  He also had a period of active duty for training (ACDUTRA) with the Marine Corps Reserve from March to September 1963.  He received the Army Commendation Medal.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2003 rating decision, in which the RO, inter alia, denied entitlement to a TDIU.  The Veteran filed a notice of disagreement (NOD) in May 2003, and the RO issued a statement of the case (SOC) in August 2003. The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2003.

In June 2004, the Veteran's former accredited representative, AMVETS, submitted a memorandum indicating that the Veteran was withdrawing his appeal for total disability rating based on individual unemployability, and that AMVETS was withdrawing as the Veteran's representative.

In August 2004, the Board remanded the claim on appeal to the RO to clarify whether the Veteran wished to withdraw his claim for a TDIU, and if not, to provide the Veteran with an opportunity to appoint representation, and to afford him a hearing before a Veterans Law Judge (VLJ) at the RO (as previously requested).

In March 2006, the Veteran testified during a hearing before the undersigned VLJ at the RO; a transcript of that hearing is of record.  During the hearing, he clarified that he was proceeding in the appeal pro se. 

In May 2006, the Board remanded the issue of entitlement to a TDIU to the agency of original jurisdiction (AOJ) for additional development.  After accomplishing further action, in August 2009, the AOJ issued a supplemental SOC (SSOC), reflecting the continued denial of the claim.

In a September 2009 decision, the Board denied entitlement to a TDIU, to include on an extra-schedular basis.  In October 2009, the Veteran filed a motion for reconsideration of the September 2009 Board decision.  In July 2010, a Deputy Vice-Chairman of the Board denied the Veteran's motion for reconsideration under the provisions of 38 U.S.C. §§ 7103, 7104 (West 2012) and 38 C.F.R. §§ 20.1000, 20.1001 (2017).

The Veteran appealed the Board's September 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Order, the Court granted a Joint Motion (filed by representatives of both parties) to vacate the September 2009 Board decision, and remanded the TDIU matter on appeal to the Board for further proceedings consistent with the Joint Motion.

Thereafter, in October 2011, the Board remanded the TDIU claim to the AOJ, for action consistent with the Joint Motion.  After completing the requested development, the AOJ continued to deny the claim (as reflected in a September 2012 SSOC) and returned the matter to the Board.

In December 2012, the Board again denied entitlement to a TDIU, to include on an extra-schedular basis.  The Veteran appealed the December 2012 Board decision to the Court.  In October 2013, the Court granted another Joint Motion (filed by representatives for both parties), vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion. 

In January 2014, the Veteran requested another video-conference hearing before the Board.  Later that same month, the Board granted the request for a new hearing in light of the Veteran's change in representation.  Such hearing was held, before the undersigned VLJ, in May 2014.  A transcript of the proceeding has been associated with the file. 

In June 2014 and, again in August 2015, the Board remanded the TDIU claim on appeal for further development and for initial AOJ adjudication of an intertwined claim for an increased rating for a service-connected lumbar spine disability. 

While the TDIU claim was in remand status, the RO reduced the disability rating for the Veteran's service-connected low back pain, muscular, with productive and degenerative changes, from 40 percent to 20 percent, effective from September 1, 2017.  In August 2017, the Veteran filed an NOD.  An SOC was issued later in August 2017, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.  The AOJ otherwise continued to deny the claim for a TDIU (as reflected in an October 2017 SSOC) and the issues of entitlement to restoration of a 40 percent rating for the service-connected back disability and entitlement to a TDIU are now both before the Board for further consideration.

The Board points out that the RO denied entitlement to an increased rating for the Veteran's service-connected back disability by way of a September 2014 rating decision.  The Veteran was notified of the denial in a letter dated in September 2014.  In the August 2015 remand, the Board explained that it was remanding the claim for a TDIU because, inter alia, the appeal period for the September 2014 decision had not yet expired and the issue of entitlement to a TDIU was inextricably intertwined with the issue of entitlement to an increased rating for the service-connected back disability.  The AOJ was instructed not to return the TDIU claim to the Board until after the Veteran perfected an appeal of the claim for an increased rating for the service-connected back disability or until the time period for doing so had expired.  The Veteran did not appeal any aspect of the September 2014 rating decision within one year of the September 2014 notice of the decision.  Therefore, the only back issue that is currently before the Board is entitlement to restoration of a 40 percent rating for the service-connected back disability and the Board will not otherwise address whether the Veteran is entitled to a rating in excess of 40 percent for the back disability.

As for the matter of representation, the Board points out that the Veteran was most recently represented by Disabled American Veterans, as reflected by a March 2017 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  In August 2017, prior to certification of the appeal to the Board, Disabled American Veterans notified the AOJ that the Veteran no longer wished to be represented by that organization and that its representation was being revoked.  There is no evidence that the Veteran has appointed any other organization or individual as his representative.  Hence, he is now recognized as proceeding pro se (unrepresented) in this appeal.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate each matter herein decided has been accomplished.

2.  At the time of the June 2017 decision which reduced the disability rating for the service-connected back disability from 40 percent to 20 percent, the 40 percent rating had been in effect for more than five years.

3.  In reducing the Veteran's lumbar spine rating in the June 2017 rating decision, the RO failed to discuss all pertinent evidence, and whether sustained material improvement under the ordinary conditions of life had been shown, consistent with 38 C.F.R. § 3.344.  

4.  The Veteran has been awarded service connection for the following disabilities: low back pain, muscular, with productive and degenerative changes (rated as 40 percent disabling); right lower extremity radiculopathy (rated as 20 percent disabling); left lower extremity radiculopathy (rated as 20 percent disabling);tinnitus (rated as 10 percent disabling); bilateral hearing loss (rated as 0 percent disabling); and insomnia with fatigue (rated as 0 percent disabling).  His combined disability rating is now 70 percent.

5.  The Veteran's service-connected disabilities now meet the percentage requirements for a schedular TDIU and the competent, probative lay and medical evidence indicates that these disabilities, in concert, are sufficient to preclude substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  As the RO's reduction of the rating for service-connected low back pain, muscular, with productive and degenerative changes, from 40 percent to 20 percent, from September 1, 2017, was not in accordance with the law, the criteria for restoration of the 40 percent rating from that date are met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.105, 3.344 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU due to service-connected disabilities are met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

At the outset. the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

Given the favorable disposition of the claims for restoration of a 40 percent rating for the service-connected back disability and for a TDIU, the Board finds that all notification and development actions needed to fairly adjudicate these matters have been accomplished.


II. Rating Restoration

Historically, in a March 2008 rating decision, the RO granted an increased (40 percent) rating for the Veteran's service-connected back disability based upon the findings made during a February 2008 VA examination.  During that examination, the Veteran reported, in pertinent part, that he experienced stiffness and soreness of the low back in the morning upon awakening and that his back was aggravated by bending, lifting, or attempting to work in a forward-flexed position.  There were daily flare ups of his back symptoms and repetitive activities resulted in increased symptomatology and functional impairments.  Examination revealed tenderness in the midline of the mid-lumbar spine and painful limitation of low back motion.  There was definite splinting suggesting muscle spasm in the lumbar spine with forward flexion of the spine to 20 degrees and pain with limitation of flexion at 20 degrees, lateral flexion of 20 degrees bilaterally, and lateral rotation of 10 degrees bilaterally.  Overall, examination of the back revealed very definite painful motion, tenderness, and apparent muscle spasm.  Objectively, repetitive movements of the low back were definitely uncomfortable, but did not seem to be associated with evidence of additional functional impairment (e.g, further loss of motion, etc.).

Subsequently, on VA back examination in December 2016, the Veteran reported that he had experienced gradually worsening back pain over the years, despite physical therapy and pain medications, and that he was limited to standing/walking and sitting for short durations.  Flare ups of increased back pain occurred after increased physical activity and pain interfered with his physical activities.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 45 degrees, extension to 10 degrees, and right and left lateral flexion and rotation all to 20 degrees.  There was pain associated with all ranges of spinal motion and the pain caused functional loss.  Also, pain significantly limited functional ability with repeated use over time and during flare ups, but the examiner who conducted the December 2016 examination indicated that the ranges of spinal motion would remain the same during flare ups and with repeated use over time.  The examiner also explained that the Veteran's back disability resulted in a limited ability to push, pull, lift (including overhead lifting), carry, stand, walk, bend, stoop, crouch, crawl, and kneel.  Also, the Veteran was required to alternate between sitting and standing.
In a February 2017 rating decision, the RO proposed to reduce the disability rating for the Veteran's service-connected back disability from 40 percent to 20 percent.  At that time, the RO briefly alluded to a September 2014 VA back examination reflecting back symptoms that were contemplated by a 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a (2017).  More significantly, the RO explained that the December 2016 VA examination revealed that although the Veteran experienced painful spinal motion upon examination, forward flexion of the thoracolumbar spine was greater than 30 degrees (but not greater than 60 degrees) and that the combined range of motion of the thoracolumbar spine was greater than 120 degrees (but not greater than 235 degrees).  Thus, the evidence reflected that there was sustained improvement of the Veteran's back disability. 

The Veteran was notified of the February 2017 rating decision by way of a February 2017 letter.  This letter notified him that he had a period of 60 days within which to submit additional evidence showing that the reduction should not have been made, that he had a period of 30 days within which to request a predetermination hearing, and that if a request for a predetermination hearing was not received within 30 days or additional evidence was not received within 60 days, the rating for the service-connected back disability would be reduced.  In a March 2017 letter, the Veteran requested a predetermination hearing pursuant to 38 C.F.R. § 3.105(i).  An informal hearing conference with a Decision Review Officer (DRO) was conducted in May 2017 in lieu of a formal hearing and a report of that conference is of record.  

In May 2017, prior to the Veteran's informal DRO hearing conference, a "Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire" (DBQ) was associated with his claims file.  The DBQ reflects that an in-person examination was conducted and that the Veteran reported that he continued to experience flare ups of back symptoms while sitting, standing, stooping, bending, or lifting for long periods of time and that he experienced difficulty with climbing, stooping, kneeling, and crouching.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 40 degrees and extension and left and right lateral flexion and rotation all to 10 degrees.  There was pain associated with all ranges of spinal motion and the pain caused functional loss.  Also, pain significantly limited functional ability during flare ups and with repeated use over time, but the examiner was unable to describe such functional loss in terms of the degree of additional range of motion loss.  The examiner explained that the Veteran's flare ups were not always of the same intensity (this would suggest that the flare ups ranged from mild to severe, with a corresponding difference in additional loss of range of motion) and that his repetitive use was not always of the same duration.  Theoretically, a very mild flare up may not reduce range of motion at all, while an extremely severe flare up may prevent any movement whatsoever.  Also, repetitive use over a few minutes may result in a smaller loss of range of motion, but repetitive use over a half hour or hour would result in a greater loss of range of motion.

In the June 2017 rating decision, the RO reduced the disability rating for the service-connected back disability from 40 percent to 20 percent, effective September 1, 2017.  The RO explained only that the Veteran did not report any prescribed bedrest during the informal DRO conference.  Although the rating decision noted generally that the Veteran's claims file was reviewed on May 26, 2017, the RO did not acknowledge or at all discuss the findings made during the December 2016 and May 2017 VA examinations.

Where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor.  Additionally, the beneficiary must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105 (e), (i).

If a timely request for a predetermination hearing is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  Also, if a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. §  3.105 (i)(1).

If a predetermination hearing is conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development.  If a reduction is then found warranted, the effective date of such reduction shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105.

Initially, the Board finds that the RO complied with the due process requirements of 38 C.F.R. § 3.105(e),(i) by issuing the February 2017 rating decision and letter which proposed the rating reduction for the Veteran's back disability.  The Veteran was then afforded his requested predetermination hearing and was given the appropriate time within which to provide additional evidence.  Thereafter, the RO promulgated the June 2017 rating decision, implementing the proposed reduction, effective September 1, 2017.  Thus, as the notice and due process requirements of 38 C.F.R. § 3.105(e) have been met, no further discussion in this regard is necessary.

At the time of the June 2017 decision which implemented the reduction in the disability rating for the service-connected back disability, the 40 percent disability rating for that disability had been in effect since February 8, 2008.  Thus, as the rating had been in effect for more than 5 years at the time of the reduction, the provisions of 38 C.F.R. § 3.344 are for application in this case.

Where a rating has been in effect for five years or more the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher disability rating.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a). 

The provisions of 38 C.F.R. § 3.344 require that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417 (1993).

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by regulations promulgated by VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence. Where VA has reduced a veteran's rating without observing applicable laws and regulations, such a rating is void ab initio and it will be set aside as not in accordance with the law.  Kitchens v. Brown, 7 Vet. App. 320 (1995).  Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595   (1991).

Upon review of record in light of the applicable legal authority, the Board finds that the June 2017 rating reduction for the Veteran's service-connected back disability from 40 percent to 20 percent was improper, and that restoration of the 40 percent rating is warranted.  Specifically, the Board finds that the RO improperly reduced the rating without due consideration of all the evidence of record, and without a specific determination as to whether that evidence demonstrated sustained material improvement of the back disability under the ordinary conditions of life.  In this regard, the RO did not at all acknowledge or discuss the December 2016 or May 2017 VA examination reports in its June 2017 decision.  These examinations objectively revealed a slight worsening of the Veteran's spinal range of motion between the two examinations and the examiner who conducted the May 2017 examination explained that the functional loss caused by flare ups and repeated use over time likely ranged from minor to severe depending upon the severity of the flare up and the extent of the Veteran's activities.  This evidence suggests that, at the time of the June 2017 rating reduction, the Veteran's back disability continued to result in significant impairment in his ability to function under the ordinary conditions of daily life.  The RO did not discuss this fact, or otherwise make any specific determination as to whether there was sustained material improvement of the Veteran's back disability under the ordinary conditions of life in its June 2017 decision.  Consequently, the Board finds that the reduction was improper.

The law is clear that certain procedures must be followed when a disability rating is reduced.  The failure to comply with the foregoing requirements renders the reduction from 40 percent to 20 percent void ab initio.  Kitchens, 7 Vet. App. at 320; Dofflemeyer, 2 Vet. App. at 277.  Accordingly, under these circumstances, the previously assigned 40 percent rating for the Veteran's service-connected low back pain, muscular, with productive and degenerative changes, must be restored, effective September 1, 2017.

III. TDIU

Where the schedular rating is less than total, total disability ratings for compensation based upon individual unemployability may be assigned when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

In this case, the Veteran has been awarded service connection for the following disabilities: low back pain, muscular, with productive and degenerative changes (rated as 40 percent disabling); right lower extremity radiculopathy (rated as 20 percent disabling); left lower extremity radiculopathy (rated as 20 percent disabling);tinnitus (rated as 10 percent disabling); bilateral hearing loss (rated as 0 percent disabling); and insomnia with fatigue (rated as 0 percent disabling).  His combined disability rating is now 70 percent. Hence, the percentage requirements for a schedular TDIU due to his service-connected disabilities are now met.  Thus, the remaining question is whether the Veteran's service-connected disabilities render him unemployable. 

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the record reflects that the Veteran graduated high school and attended two years of college.  He has worked as a building maintenance repair man, a plumbing supplies salesperson, a construction engineer, and as a carpenter.  The Veteran reported that he last worked in approximately 1995-1996 as a carpenter. 

In a February 2002 decision, the Veteran was found totally disabled for Social Security Administration (SSA) purposes, due to degenerative joint disease of the lumbosacral spine and the low thoracic spine (substantiated by x-rays), severe high frequency sensorineural hearing loss, and tinnitus.  It was determined that the Veteran had impairments which were considered to be "severe" under the Social Security Act and Regulations as the Veteran's impairments prevented him from performing all of his past relevant work.  It was also noted that an SSA orthopedic expert had concluded that the Veteran was limited to light work on a sustained basis. 

Expert vocational testimony was provided at the Veteran's SSA hearing.  The vocational expert first testified that the Veteran's past relevant work as a building maintenance repairer is classified as skilled, medium level work and his work as a plumbing supplies sales person is classified as a semi-skilled, light level work.  The expert further testified that the Veteran's work as a plumbing supply sales person would be classified as medium level work as the Veteran described it.  He also stated that the Veteran's work as a construction engineer in the Army was not listed in the Dictionary of Occupational Titles and that there was no equivalent to this job title.  Further, the vocational expert testified that the Veteran had no transferrable skills. 

In February 2008, the Veteran underwent VA examinations and obtained assessments of the impact of his service-connected disabilities upon his employability. 

A VA audiologist found that, based on his hearing loss, alone, the Veteran should have been able to retain employment from his old profession.  The audiologist also noted that he could not comment on the combination of the Veteran's impairments, as he only had expertise in hearing. 

The February 2008 VA spine examiner noted that the Veteran was considered to have a rather significant back disability.  The examiner noted that there was considerable functional impairment as would relate to any activities involving bending, lifting, prolonged standing and working in a forward flexion position.  The examiner opined that, based on the Veteran's history, a physical examination and a review of the claims file and x-rays, the Veteran was considered to be totally disabled and unemployable.  The examiner further indicated that when reviewing the Veteran's history, it appeared that his unemployability dated back to at least 2002, more likely to the 1995-1997 era. 

The physician also noted his consideration of the Veteran's age, and the extent to which the normal aging process contributed to the current findings.  He opined that the degenerative changes noted were far in excess of what might be contributed by the normal aging process, and that the condition of the Veteran's back was rather significantly applied to his service-connected injuries. 

In a July 2009 response to the RO's June 2009 request for an extra-schedular determination, the Director of VA's Compensation and Pension Service found that the Veteran's service-connected low back pain was manifested by symptomatology that did not warrant schedular or extra-schedular ratings in excess of those assigned (0 percent from July 12, 1993, 20 percent from May 8, 2002, and 40 percent from February 8, 2008).  The Director also found that the evidence did not establish entitlement to a TDIU on an extra-schedular basis, pursuant to 38 C.F.R. § 4.16 (b). 

Pursuant to the 2011 Joint Motion, the Board sought additional opinions. 

Following evaluation of the Veteran in May 2012 , a VA audiologist concluded that it was less likely than not that the Veteran's service-connected bilateral sensorineural hearing loss and tinnitus, either individually or in concert, rendered him unable to obtain or retain substantially gainful employment.  The examiner noted that, in connection with the examination that day, testing revealed normal hearing thresholds from 250-2000 Hertz in the right ear and 250-1000 Hertz and a mild hearing loss at 2000 Hertz in the left ear.  The audiologist noted that the "critical speech range" is 500-2000 Hertz and that when a person has a usable hearing sensitivity within that range, it is assumed that the person should have access to most speech sounds in normal conversation-level speech.  Further, the Veteran's word recognition was tested at a normal conversational level in both ears, individually, and he obtained excellent scores.  The Veteran was able to correctly identify 96 percent of the words spoken in a quiet environment at a normal conversational volume.  Other tests completed on February 4, 1994, June 11, 1998, and March 11, 2003 showed good word recognition at normal conversational levels. 

The examiner opined that, in a standard quiet work environment, the Veteran should have been able to communicate in normal conversation.  The audiologist noted the Veteran's statement of record that he was unable to hear well on the telephone because of ringing in his ears   It was noted that, while the ringing may have been distracting, it did not have any significant effect on the results of word recognition testing during the May 2012 examination, or during previous examinations (as noted above).  The audiologist concluded by opining that the Veteran was not a good hearing aid candidate due to his excellent word recognition at normal levels.  A hearing aid provides amplification, which was evidenced that the Veteran did not need with speech testing. 

Additionally, in May 2012, the Veteran was examined by a VA orthopaedic surgeon. After reviewing the Veteran's claims file and examining the Veteran, the physician opined that the Veteran could engage in gainful employment in the semi-sedentary to sedentary occupational field or in light work in which no repetitive bending, stooping, or lifting would be involved.  The physician stated that he based his opinion on his knowledge of the disease process, his review of the literature, and his experience of nearly 40 years in the orthopedic practice. 

The RO subsequently requested that the orthopaedic surgeon provide an additional opinion.  The physician responded by indicating that, as stated earlier, he reviewed the entire claims file.  The physician also reiterated that he had previously stated that from the orthopedic standpoint, regardless of the Veteran's age, there was no reason why he could not engage in some form of work, namely in the semi-sedentary to sedentary type in which no prolonged sitting or standing and repetitive bending, stooping or lifting were involved.  He stated he could not comment further on the 2002 decision by the SSA other than to state that he was not present at those deliberations.  However, he did express that the Veteran had skills which would allow him to work in some capacity.

During the April 2014 hearing, the Veteran reported that he was unable to sit or stand for any prolonged period because he would begin to experience increased back pain and pain and numbness in his legs.  He was only able to sit for 15 to 30 minutes, at which time he would need to walk around and stretch.  He also experienced weakness associated with his back disability and had difficulty sleeping due to back pain.  He had employment experience as a carpenter, in plumbing supplies at a hardware store, and in termite repair.  He stopped working in termite repair and applied for SSA disability benefits because his job required him to climb ladders and perform heavy lifting.  He applied for VA vocational rehabilitation, but was told that he was unable to be rehabilitated.

In August 2014, the VA orthopaedic surgeon who conducted the May 2012 VA examination explained that his opinion as to the impact of the Veteran's back disability on his employability remained the same as it was in May 2012.  The Veteran had degenerative disc disease of the lumbar spine and "the germanous for this was his active duty injury."  Unless his clinical picture had changed, conservative care in the form of non-narcotic analgesia and stretching exercises were appropriate.  Pain management should be the hallmark of care, additional imaging studies were not warranted, and surgery should be considered a last resort modality.  The Veteran was restricted to semi-sedentary to sedentary work. Prolonged sitting and standing, as well as any attempted repetitive bending, stooping, and lifting, would cause an increase in discomfort and pain.  The range of motion of the Veteran's spine was dependent upon the severity of the episode, but it was not possible to accurately estimate the specific degree of limitation of range of motion during a flare up, either orthopedically or scientifically.  Overall, the orthopaedic surgeon's opinion was based on his knowledge of the disease process, his undergraduate training in orthopedics, his nearly four decades of experience as a military orthopedist, and review of medical literature.

The Veteran reported during a September 2014 VA back examination that he experienced low back pain and stiffness, that the pain was worse with sitting, that he experienced weakness while transferring, that he had a limp, and that his posture was off balance.  Flare ups of back symptoms impaired his ability to sit, bend, and sleep and limited his ability to perform heavy yard work.  Examination revealed pain associated with the ranges of spinal motion and functional loss/functional impairment of the thoracolumbar spine in terms of less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  There was tenderness over the lumbar spine, knee reflexes were hypoactive (1+) bilaterally, ankle reflexes were absent (0) bilaterally, and there was decreased sensation at the left thigh, knee, foot, and toes.  Straight leg raising testing was positive on the left.  There was moderate numbness of the left lower extremity and the examiner who conducted the September 2014 examination concluded that there was moderate sciatic radiculopathy on the left.  The Veteran was diagnosed as having low back degenerative changes with intervertebral disc syndrome (IVDS) involving the sciatic nerve.  This disability impacted his ability to work in that it impaired his ability to lift and bend.  The examiner noted that there were "contributing factors of pain, weakness, fatigability, and/or incoordination" and that there was additional limitation of functional ability during flare ups or with repeated use over time.

A VA audiological examination was conducted in December 2014 and the Veteran was diagnosed as having sensorineural hearing loss in the frequency ranges of 500 to 4,000 Hertz and 6,000 Hertz or higher bilaterally.  He also experienced recurrent tinnitus, which he described as a "constant ringing."  The hearing loss and tinnitus impacted his ability to work in that he had to ask others to repeat themselves when speaking, he experienced difficulty understanding speech in group settings and amid background noise, and he was bothered and distracted by the tinnitus during the day as he went about his daily activities.

In February 2015, the orthopaedic surgeon who conducted the May 2012 VA back examination again reviewed the Veteran's claims file (including the report of the September 2014 back examination) and explained that while there were small variations in the report in terms of range of motion, this was not unusual considering that clinical changes can occur over a two year interval.  The Veteran's complaint of radiculopathy was also not unusual given the elapse of time.  The orthopaedic surgeon agreed with the September 2014 examiner that the Veteran was limited due to his back disease, but he clarified that the Veteran's back disability was correctly diagnosed as being degenerative disc disease and that the September 2014 examiner mistakenly diagnosed the Veteran as having IVDS.  Specifically, the Veteran did not meet the criteria for IVDS because he had not missed any work with a doctor's instruction.  Also, he did not have ankylosis and was not wheelchair or scooter bound.  Overall, the orthopaedic surgeon indicated that prolonged sitting and standing and any attempted lifting, bending, or stooping would cause the Veteran to experience increased discomfort and pain.  The range of motion of his spine would vary dependent upon the severity of the episode, but it was not possible to accurately estimate the specific degree of limitation of the ranges of motion during a flare up either orthopedically or scientifically.  The orthopaedic surgeon opined that the Veteran could obtain and maintain employment in a semi-sedentary or sedentary occupational field.  He was not wheelchair or scooter bound, was able to perform his activities of daily living, and did not experience any bowel or bladder impairment. 

The Veteran was afforded another VA audiological examination in December 2015 and was diagnosed as having severe bilateral high frequency sensorineural hearing loss and tinnitus.  These disabilities impacted the ordinary conditions of his daily life, including his ability to work, in that he experienced difficulty hearing soft speech and in the presence of background noise, he had to frequently ask others to repeat what they were saying, he experienced difficulty hearing on the telephone, and he experienced difficulty sleeping and annoyance due to the tinnitus.

The Veteran reported during the December 2016 VA back examination that he experienced gradually worsening back pain over the years despite physical therapy and pain medications, and that he was limited to standing/walking and sitting for short durations.  Flare ups of increased back pain occurred after increased physical activity and pain interfered with his physical activities.  Examination revealed painful and limited motion of the thoracolumbar spine, decreased sensation at the lower leg/ankle and foot/toes on the left, positive straight leg raising testing bilaterally, and mild intermittent pain in the left lower extremity.  The Veteran's back pain caused functional loss and pain significantly limited his functional ability with repeated use over time and during flare ups.  The examiner who conducted the December 2016 examination indicated that the ranges of spinal motion would remain the same during flare ups and with repeated use over time.  The examiner also explained that the Veteran's back disability resulted in a limited ability to push, pull, lift (including overhead lifting), carry, stand, walk, bend, stoop, crouch, crawl, and kneel, and that the Veteran was required to alternate between sitting and standing.  As a result of his back disability, he was only able to perform light physical and sedentary tasks because pain limited his ranges of motion and he was only able to perform certain activities.

A VA audiological examination was conducted in January 2017 and the Veteran was diagnosed as having bilateral sensorineural hearing loss and tinnitus.  These disabilities impacted the ordinary conditions of his daily life, including his ability to work, in that he became irritable around loud noises, experienced difficulty understanding conversations, and occasionally experienced impaired sleep due to tinnitus.  The audiologist who conducted the January 2017 examination explained that the Veteran should seek employment in quiet environments, such as in a quiet office or work environments in which noise is kept to a minimum.  Noisy environments, such as with construction or in noisy restaurants, would prove detrimental for better speech understanding.  The hearing loss and tinnitus should not, however, have an impact on any physical or sedentary employment in quiet environments.  The Veteran reported difficulty understanding conversations and difficulty sleeping, but no amount of hearing loss or tinnitus would make a person unemployable if the person was guided with visual cues, faced speakers during conversations, and used "white noise" if needed to mask tinnitus.

A March 2017 Peripheral Nerves Conditions DBQ notes that the Veteran was service-connected for lumbar degenerative disc disease and left lower extremity radiculopathy and that he experienced "interval progression of [the] lumbar [degenerative disc disease] and progression to right lower extremity radiculopathy."  He experienced moderate intermittent and constant pain in the lower extremities bilaterally, mild paresthesias in the right lower extremity, moderate paresthesias in the left lower extremity, and moderate numbness in the lower extremities bilaterally.  Examination revealed that muscle strength and deep tendon reflexes were all normal.  There was moderate incomplete paralysis of the sciatic nerves bilaterally, the Veteran's gait was not normal, and he occasionally used a brace.
He was diagnosed as having bilateral sciatica neuralgia.  This disability impacted his ability to work in that he reported reduced mobility.

The Veteran reported during a March 2017 VA central nervous system and neuromuscular diseases examination that he continued to experience persistent tinnitus which had progressively worsened and interfered in low noise settings.  His sleep had become more fragmented and there was a decreased ability to ignore the ringing in his ears.  The Veteran's chronic sleep disturbances had transformed into insomnia due to a general medical condition.  This insomnia resulted in persistent daytime hypersomnolence.  Overall, the Veteran's tinnitus resulted in chronic sleep disturbances and chronic fatigue symptoms.  A diagnosis of insomnia due to a general medical condition (tinnitus) was provided.  This disability impacted the Veteran's ability to work in that it resulted in chronic low energy levels and daytime drowsiness.

A March 2017 chronic fatigue syndrome (CFS) DBQ indicates that debilitating fatigue had reduced the Veteran's daily activity level to less than 50 percent of the pre-illness level for 6 months or longer and that he also experienced generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, migratory joint pain, neuropsychologic symptoms, and sleep disturbance.  These symptoms had been chronic and progressive during the previous 3 to 5 years.  The Veteran also experienced cognitive impairment attributable to his chronic fatigue in terms of poor attention, an inability to concentrate, forgetfulness, and confusion.  The symptoms associated with his chronic insomnia occurred 3 to 5 times per week, restricted his routine daily activities to 50 percent to 75 percent of the pre-illness level, and resulted in periods of incapacitation for at least 2 weeks, but less than 4 weeks, during the previous 12 months.  The Veteran was diagnosed as having CFS.  This disability impacted his ability to work in that it resulted in reduced energy levels and daytime drowsiness.

The Veteran reported during a May 2017 VA neurological examination that he experienced moderate intermittent pain of the lower extremities bilaterally, mild paresthesias/dysesthesias of the right lower extremity, and moderate paresthesias/dysesthesias of the left lower extremity.  Examination revealed that muscle strength and reflexes were all normal, but that sensation was decreased at the feet/toes.  Overall, there was mild incomplete paralysis of the sciatic nerves bilaterally.  The Veteran's gait was normal and he did not use any assistive devices. A diagnosis of bilateral lumbar radiculopathy was provided.  This disability impacted the Veteran's ability to work in that mildly increased time was required to complete certain occupational tasks, such as climbing, stooping, kneeling, and crouching.  Also, there was decreased standing and ambulation potential due to pain.  Regardless, the radiculopathy was not a contraindication for the Veteran to perform these tasks in most occupations.

The reports of VA psychiatric and CFS examinations dated in May 2017 reflect that the Veteran experienced chronic sleep impairment in that he only obtained 4 hours of uninterrupted restorative sleep per night and experienced both difficulty falling asleep and wakening.  As a result of his sleep impairment, he experienced fatigue and occasional loss of concentration during the day.  The Veteran was diagnosed as having insomnia disorder, but the physiatrist who conducted the CFS examination concluded that there was no evidence that the Veteran had CFS.

The May 2017 back conditions DBQ reflects that the Veteran reported that he continued to experience flare ups of back symptoms while sitting, standing, stooping, bending, or lifting for long periods of time and that he experienced difficulty with climbing, stooping, kneeling, and crouching.  Examination revealed that there were painful and limited ranges of motion of the thoracolumbar spine, that the pain caused functional loss, and that pain significantly limited functional ability during flare ups and with repeated use over time.  The examiner who conducted the examination was unable to describe such functional loss in terms of the degree of additional range of motion loss.  Rather, the examiner explained that the Veteran's flare ups were not always of the same intensity (this would suggest that the flare ups ranged from mild to severe, with a corresponding difference in additional loss of range of motion) and that his repetitive use was not always of the same duration.  Theoretically, a very mild flare up may not reduce range of motion at all, while an extremely severe flare up may prevent any movement whatsoever.  Also, repetitive use over a few minutes may result in a smaller loss of range of motion, but repetitive use over a half hour or hour would result in a greater loss of range of motion.  

Moreover, there was localized tenderness of the thoracolumbar spine that did not result in an abnormal gait or abnormal spinal contour, there was decreased sensation at the feet/toes, and there was mild intermittent pain, paresthesias/dysesthesias, and numbness in the lower extremities bilaterally.  Overall, there was mild bilateral radiculopathy of the lower extremities.  The Veteran was diagnosed as having bilateral lumbar radiculopathy; a lumbar strain; lumbar degenerative joint disease; L1, L2, L4 retrolisthesis; and L4-5 anterolisthesis.  These disabilities impacted his ability to work in that they either moderately increased the time required to complete certain occupational tasks or resulted in an ability to perform certain occupational tasks, such as climbing, stooping, kneeling, and crouching.  Also, there was decreased standing and ambulation potential due to pain.  This may preclude participation in occupations with moderate to high physical activities of employment.

The above-described evidence indicates that the Veteran received some college education and that he primarily engaged in physical employment as a building maintenance repair man, a plumbing supplies salesperson, a construction engineer, a carpenter, and a termite repair man.  He stopped working in 1995-1996 due to his inability to perform certain physical occupational tasks and he has been continuously unemployed since that time.  His service-connected back disability has prevented him from performing various activities that would be required for certain physical employment, including pushing, pulling, lifting (including overhead lifting), carrying, standing, walking, bending, stooping, crouching, crawling, and kneeling.  Moreover, prolonged sitting and standing results in increased back symptoms and the Veteran has to alternate between sitting and standing.  These impairments caused by the service-connected back disability would impact his ability to perform both physical and sedentary employment.  In addition, his hearing loss and tinnitus impairs his ability to communicate with others and prevents him from working in noisy environments.

While there is evidence suggesting that the Veteran would still be able to perform certain sedentary and light physical tasks despite his service-connected back disability, hearing loss, and tinnitus, his  medical records support a conclusion that the limitations caused by his now service-connected right and left  lower extremity radiculopathy and insomnia with fatigue, in concert with his service-connected back disability, hearing loss, and tinnitus, are severe enough to preclude substantially gainful employment consistent with his education and occupational experience.  Specifically, the Veteran's bilateral lower extremity radiculopathy has further impaired his mobility and he has reported increased lower extremity numbness with prolonged sitting.  Also, his insomnia with fatigue results in daytime fatigue and drowsiness and impairs his concentration and focus.  These symptoms further limit his ability to perform both physical and sedentary employment.

As a final point, the Board acknowledges that the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 134 (Fed. Cir. 2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)).  However, as medical examiners are responsible for providing a full description of the functional effects of disability upon a person's ordinary activity (see 38 C.F.R. § 4.10 (2017)), and have done so here, the findings, comments and opinions of VA examiners have appropriately been considered as pertinent evidence, along with the Veteran's competent assertions, in determining whether he can perform the mental and physical acts required for substantially gainful employment.  While such evidence is not dispositive, the Board finds that the collective evidence is now sufficient to warrant application of the benefit-of-the-doubt doctrine.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any issue material to the determination of a matter, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the competent, probative evidence of record indicating that the Veteran's service-connected back disability, right and left lower extremity radiculopathy, , hearing loss, tinnitus and insomnia with fatigue, in concert, preclude substantially gainful employment, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the criteria for a TDIU due to service-connected disabilities are met.


ORDER

Restoration of a 40 percent rating for low back pain, muscular, with productive and degenerative changes, from September 1, 2017, is granted, subject to the legal authority governing the payment of VA compensation.

A TDIU due to service-connected disabilities is granted, subject to the legal authority governing the payment of VA compensation.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


